Case 3:20-cv-03013-TLB Document 2 _ Filed 02/12/20 Page 1 of 11 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

RICHARD WEBB and LESLIE STEWART PLAINTIFFS
VS. No. 3:20-cv-3013-TLB
SWISS HOLIDAY RESORT, LLC, DEFENDANTS

and CHRISTINE MAZILI

ORIGINAL COMPLAINT

COME NOW Plaintiffs Richard Webb and Leslie Stewart (collectively
“Plaintiffs”) by and through their attorneys Daniel Ford and Josh Sanford of the
Sanford Law Firm, PLLC, and for their Original Complaint against Swiss Holiday
Resort, LLC, and Christine Mazili (collectively “Defendant” or “Defendants”), they
do hereby state and allege as follows:

I. JURISDICTION AND VENUE

1; Plaintiffs bring this action under the Fair Labor Standards Act, 29
U.S.C. § 201, et seg. (“FLSA”), the Arkansas Minimum Wage Act, Ark. Code
Ann. § 11-4-201, ef seq. (“AMWA”), and Ark. Code Ann. § 11-4-405 for
declaratory judgment, monetary damages, liquidated damages, prejudgment
interest, and costs, including reasonable attorneys’ fees as a result of
Defendant's failure to pay Plaintiffs proper minimum wage and overtime

compensation for all hours that Plaintiffs worked.

Page 1 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 Filed 02/12/20 Page 2 of 11 PagelD #: 3

2. The United States District Court for the Western District of
Arkansas has subject matter jurisdiction over this suit under the provisions of 28
U.S.C. § 1331 because this suit raises federal questions under the FLSA.

3. Plaintiffs claims under the AMWA and Ark. Code Ann. § 11-4-405
form part of the same case or controversy and arise out of the same facts as the
FLSA claims alleged in this complaint. Therefore, this Court has supplemental
jurisdiction over Plaintiffs state law claims pursuant to 28 U.S.C. § 1367(a).

4. Defendant conducts business within the State of Arkansas,
operating and managing a motel in Eureka Springs.

5. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)
and (c)(2), because the State of Arkansas has personal jurisdiction over
Defendant, and Defendant therefore “resides” in Arkansas.

6. The acts alleged in this Complaint had their principal effect within
the Harrison Division of the Western District of Arkansas, and venue is proper in
this Court pursuant to 28 U.S.C. § 1391.

ll. THE PARTIES

7, Plaintiff Richard Webb (“Webb”) is a citizen of the United States
and a resident and domiciliary of Carroll County.

8. Webb was employed by Defendant as a salaried employee from
August of 2019 to January of 2020.

9. Plaintiff Leslie Stewart (“Stewart”) is a citizen of the United States

and a resident and domiciliary of Carroll County.

Page 2 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 _ Filed 02/12/20 Page 3 of 11 PagelD #: 4

10. Stewart was employed by Defendant as an hourly employee from
March of 2019 until August of 2019 (“hourly tenure”), and as a salaried employee
from August of 2019 to January of 2020 (“salaried tenure’).

11. At all times material herein, Plaintiffs have been entitled to the
rights, protections and benefits provided under the FLSA.

12. Separate Defendant Swiss Holiday Resort, LLC (“Swiss Holiday
Resort”), is a domestic limited liability company.

13. Swiss Holiday Resort's registered agent for service is Stone
Financial and Tax Center, PLLC, at 115 A East Van Buren, Eureka Springs,
Arkansas 72632.

14. Separate Defendant Christine Mazili (“Mazili”) is an individual and
domiciliary of Arkansas.

15. Mazili is an owner, principal, officer and/or director of Swiss Holiday
Resort.

16. | Mazili managed and controlled the day-to-day operations of Swiss
Holiday Resort, including but not limited to the decision to not pay Plaintiffs a
proper minimum wage nor a sufficient premium for hours worked in excess of
forty (40) per week.

17. Defendants own and operate an EconoLodge branded motel in
Eureka Springs.

18. Defendant has at least two (2) employees that handle, sell, or
otherwise work on goods or materials that have been moved in or produced for

commerce.

Page 3 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 _ Filed 02/12/20 Page 4 of 11 PagelD #: 5

19. Plaintiffs themselves were engaged in interstate commerce in their
employment with Defendant by booking reservations via telephone, by
processing credit card payments from guests, and by checking guests in via the
internet using the Choice Hotels website.

20. Defendant's annual gross volume of sales made or business done
was not less than $500,000.00 (exclusive of excise taxes at the retail level that
are separately stated) during each of the three calendar years preceding the
filing of this complaint.

21. During each of the three years preceding the filing of this Original
Complaint, Defendant continuously employed at least four (4) employees.

Hl. FACTUAL ALLEGATIONS

22. Plaintiffs repeat and re-allege all previous paragraphs of this
Complaint as though fully incorporated in this section.

23. At all relevant times herein, Defendant was an “employer” of
Plaintiffs within the meaning of the FLSA.

24. During January of 2020, Webb was misclassified by Defendant as a
salaried employee and as exempt from the overtime requirements of the FLSA,
29 U.S.C. § 207.

25. During Stewart's hourly tenure, Stewart was an hourly employee,
nonexempt from the overtime requirements of the FLSA.

26. During Stewart's salaried tenure, Stewart was misclassified by
Defendant as a salaried employee and as exempt from the overtime

requirements of the FLSA.

Page 4 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 _ Filed 02/12/20 Page 5 of 11 PagelD #: 6

27. During the period relevant to this lawsuit, Plaintiffs worked at
Defendant's EconoLodge and were primarily responsible for housekeeping,
laundry, and front desk duties, such as checking guests in and out of the hotel
and responding to guest requests.

28. At all relevant times herein, Defendant directly hired Plaintiffs to
work in its hotel, paid them wages and benefits, controlled their work schedules,
duties, protocols, applications, assignments and employment conditions, and
kept at least some records regarding their employment.

29. Defendant’s EconoLodge operates twenty-four (24) hours per day,
seven (7) days per week.

30. Plaintiffs were frequently required to work from 6:30 AM until 10:00
PM, in addition to being on-call to respond to guest requests at all hours of the
day or night.

31. Plaintiffs do not seek compensation for time spent merely “on call,”
but instead for actual “call-out” time when Plaintiffs were called upon to perform
job duties after regular hours.

32. Defendant paid Webb $500.00 per week, regardless of how many
hours he worked.

33. During Stewart’s hourly tenure, she was paid for her time during the
hotel’s normal business hours, but was required to clock out each evening,
despite Defendant's requirement that she continue to respond to guest requests

and check in guests at the front desk as necessary.

Page 5 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 Filed 02/12/20 Page 6 of 11 PagelD #: 7

34. During Stewart's hourly tenure, she worked approximately six (6)
hours of off-the-clock work per week, which went unrecorded and
uncompensated.

35. During Stewart's salaried tenure, Defendant paid Stewart $300.00
per week, regardless of how many hours she worked.

36. Stewart did not have the authority to hire or fire any other
employee.

37. Stewart was not asked to provide input as to which employees
should be hired or fired.

38. Stewart did not exercise independent judgment in carrying out her
duties.

39. Defendant also provided rent-free apartments to Plaintiffs.

40. Plaintiffs worked in excess of forty (40) hours per week on a
regular, typical basis while working for Defendant.

41. Defendants did not pay Plaintiffs one and one-half (1.5) times their
regular rate for all hours worked over forty (40) in a week.

42. At all relevant times herein, Defendants have deprived Plaintiffs of
sufficient overtime compensation for all of the hours they worked over forty (40)
per week.

43. Plaintiffs were discharged from Defendant's employment in January
of 2020.

44. Defendant withheld all or part of Plaintiffs’ final paychecks. To date,

Plaintiffs have not received their full and final paychecks.

Page 6 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 _ Filed 02/12/20 Page 7 of 11 PagelD #: 8

45. Defendants knew or showed reckless disregard for whether their
actions violated the FLSA.

IV. FIRST CAUSE OF ACTION
(Claims for Violation of the FLSA)

46. Plaintiffs repeat and re-allege all previous paragraphs of this
Complaint as though fully incorporated in this section.

47. Plaintiffs assert this claim for damages and declaratory relief
pursuant to the FLSA, 29 U.S.C. § 201, et seq.

48. At all times relevant to this Complaint, Defendant has been
Plaintiffs’ “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

49. At all times relevant to this Complaint, Defendant has been, and
continues to be, an enterprise engaged in commerce within the meaning of the
FLSA, 29 U.S.C. § 203.

50. 29 U.S.C. §§ 206 and 207 require any enterprise engaged in
commerce to pay all employees a minimum wage for all hours worked up to forty
(40) in one week and to pay one and one-half times regular wages for all hours
worked over forty (40) hours in a week, unless an employee meets certain
exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

51. During Stewart's hourly tenure, Defendant failed to pay Stewart for
all hours worked, including failing to pay proper overtime compensation as
required under 29 U.S.C. § 207.

52. During January of 2020, Defendant misclassified Webb as exempt
from the overtime requirements of the FLSA.

Page 7 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.

U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 _ Filed 02/12/20 Page 8 of 11 PagelD #: 9

53. During Stewart's salaried tenure, Defendant misclassified Stewart
as exempt from the overtime requirements of the FLSA.

54. Despite the entitlement of Plaintiffs to overtime payments under the
FLSA, Defendant failed to pay Plaintiffs an overtime rate of one and one-half
times their regular rate of pay for all hours worked over forty (40) in each week.

55. Defendant failed to pay Plaintiffs minimum wage during the final
pay period they worked for Defendant.

56. Defendant's failure to pay Plaintiffs all minimum wages and
overtime wages owed was willful.

57. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiffs for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the three (3)
years prior to the filing of this.

V. SECOND CAUSE OF ACTION
(Claims for Violation of the AMWA)

58. Plaintiffs repeat and re-allege all previous paragraphs of this
Complaint as though fully incorporated in this section.

59. Plaintiffs assert this claim for damages and declaratory relief
pursuant to the AMWA, Ark. Code Ann. § 11-4-201, et seq.

60. At all times relevant to this Complaint, Defendant was Plaintiffs’
“employer” within the meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

61. AMWA Sections 210 and 211 require employers to pay all
employees a minimum wage for all hours worked up to forty and to pay 1.5x

regular wages for all hours worked over forty hours in a week, unless an

Page 8 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 _ Filed 02/12/20 Page 9 of 11 PagelD #: 10

employee meets the exemption requirements of 29 U.S.C. § 213 and
accompanying DOL regulations.

62. During Stewart’s hourly tenure, Defendant failed to pay Stewart for
all hours worked, including failing to pay proper overtime compensation as
required under the AMWA.

63. During January of 2020, Defendant misclassified Webb as exempt
from the overtime requirements of the AMWA.

64. During Stewart’s salaried tenure, Defendant misclassified Stewart
as exempt from the overtime requirements of the AMWA.

65. Despite the entitlement of Plaintiffs to overtime payments under the
AMWA, Defendant failed to pay Plaintiffs an overtime rate of one and one-half
times their regular rate of pay for all hours worked over forty (40) in each week.

66. Defendant failed to pay Plaintiffs minimum wage during the final
pay period they worked for Defendant.

67. Defendant's failure to pay Plaintiffs all minimum wages and
overtime wages owed was willful.

68. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiffs for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the 3 years prior
to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

VI. THIRD CAUSE OF ACTION
(Claims for Violation of Ark. Code Ann. § 11-4-405)

69. Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

Page 9 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 Filed 02/12/20 Page 10 of 11 PagelD #: 11

70. Plaintiffs assert this claim for damages and declaratory relief
pursuant to Ark. Code Ann. § 11-4-405.

71. At all relevant times, Defendant was Plaintiffs’ employer for
purposes of Ark. Code Ann. § 11-4-405.

72. Ark. Code Ann. § 11-4-405 requires employers to pay all wages due
to a discharged employee by the next regular payday.

73. Defendant discharged Plaintiffs but failed to pay Plaintiffs all wages
due to them within the requisite time period.

74. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiffs for, and Plaintiffs seek, monetary damages, liquidated damages,
prejudgment interest, and costs, including reasonable attorney's fees

VI. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiffs Richard Webb and Leslie
Stewart respectfully pray as follows:

A. That each Defendant be summoned to appear and answer herein;

B. Declaratory judgment that Defendant's practices alleged herein
violate the FLSA and the AMWA;

C. Judgment for damages for all unpaid minimum wage and overtime
wage compensation owed under the FLSA and the AMWA;

D. Judgment for liquidated damages pursuant to the FLSA and
AMWA;

E. Judgment for damages and liquidated damages owed to Plaintiffs

under Ark. Code Ann. § 11-4-405;

Page 10 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
Case 3:20-cv-03013-TLB Document 2 Filed 02/12/20 Page 11 of 11 PagelD #: 12

F. For a reasonable attorney’s fee, costs, and all interest; and
G. Such other relief as this Court may deem just and proper.
Respectfully submitted,

RICHARD WEBB and LESLIE
STEWART, PLAINTIFFS

SANFORD LAW FIRM, PLLC

ONE FINANCIAL CENTER

650 SOUTH SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211
TELEPHONE: (501) 221-0088
FACSIMILE: (888) 787-2040

Dr2L2

Danrtiel Ford )
Ark. Bar No. 2014162
daniel@sanfordlawfirm.com

Josh Sanford
Ark. Bar No. 2001037

josh@sanfordlawfirm.com

Page 11 of 11
Richard Webb, et al. v. Swiss Holiday Resort, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 3:20-cv-3013-TLB
Original Complaint
